Case 1:18-cr-00204-NGG-VMS Document 496 Filed 04/03/19 Page 1 of 2 PageID #: 5173
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  MKP/TH/MJL                                         271 Cadman Plaza East
  F.#2017R01840                                      Brooklyn, New York 11201



                                                     April 3, 2019


  By ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:      United States v. Keith Raniere, et al.
                         Criminal Docket No. 18-204 (NGG) (S-2)

  Dear Judge Garaufis:

                 The government respectfully requests the following changes to the revised
  questionnaire circulated by the Court to the parties yesterday evening:

        Question 42—the government objects to inclusion of the second sentence (“Many people
         have strong opinions on immigration.”) as unnecessary and imprecise and requests that it
         be stricken in its entirety. Alternatively, the government respectfully requests that
         “Many” be changed to “Some.”

        Question 53—the government has no objection to this question, but asks that the
         following corresponding catch-all question be added after Question 56: “Do you have
         any personal experiences where you were accused of something that would make it
         difficult for you to be an impartial juror in this case? Yes____ No____.” The cross-
         references in Questions 54 and 57 will also have to be adjusted accordingly.

        Question 61—the government objects to this question as it has no bearing on the case and
         improperly suggests government overreach.
Case 1:18-cr-00204-NGG-VMS Document 496 Filed 04/03/19 Page 2 of 2 PageID #: 5174



           Question 76—the government submits that the follow-up question should be “if no please
            explain”


                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                                By:     /s/ Moira Kim Penza
                                                       Moira Kim Penza
                                                       Tanya Hajjar
                                                       Mark J. Lesko
                                                       Assistant U.S. Attorneys
                                                       (718) 254-7000


  cc:       Clerk of the Court (NGG) (by ECF)
            Counsel of Record (by ECF)




                                                  2
